                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                    --------------


UNITED STATES OF AMERICA,                             No. 1:20-CR-00031

                       Plaintiff,
                                                      Hon. Paul L. Maloney
       v.                                             U.S. District Judge

AMY JO-MANSHUM JOHN,
a/k/a AMY JO JOHN,
a/k/a AMY JO MANSHUM JOHN,
a/k/a AMY JO MANSHUM,

                       Defendant.
                                    /

                                        PLEA AGREEMENT

       This constitutes the plea agreement between Amy Jo-Manshum John (hereinafter,

“Defendant”) and the United States Attorney’s Office for the Western District of Michigan. The

terms of the agreement are as follows:

       1.       Defendant Agrees to Plead Guilty. Defendant agrees to plead guilty to Count 1

of the Indictment. Count 1 charges Defendant with Interference with Flight Crew Members and

Attendants, in violation of Title 49, United States Code, Section 46504.

       2.       Defendant Understands the Crime. In order for Defendant to be guilty of

violating Title 49, United States Code, Section 46504 as charged in the indictment, the following

must be true:

                a.     Defendant was aboard an aircraft in the special aircraft jurisdiction of the

United States, namely, Allegiant Airlines Flight # 1795, a nonstop flight on December 14, 2019

from Fort Lauderdale – Hollywood International Airport, Broward County, Florida, in the
Southern District of Florida, to Gerald R. Ford International Airport, Kent County, Michigan, in

the Western District of Michigan;

                b.      Defendant knowingly assaulted D.W., a flight attendant of the aircraft.

Specifically, while the flight was in progress, defendant swung twice at D.W. to strike her; and

                c.      Such assault interfered with the performance of the duties of the flight

attendant and lessened D.W.’s ability to perform her duties as a flight attendant.

        Defendant is pleading guilty because Defendant is guilty of the charge described above.

        3.      Defendant Understands the Penalties. The statutory maximum sentence that the

Court can impose for a violation of Title 49, United States Code, Section 46504, is the following:

20 years’ imprisonment; a 3-year period of supervised release; a fine of $250,000; and a

mandatory special assessment of $100. Defendant agrees to pay the special assessment at or

before the time of sentencing unless Defendant affirmatively demonstrates to the Court that she

lacks the ability to pay.

        4.      Supervised Release Defined. Supervised release is a period of time following

imprisonment during which Defendant will be subject to various restrictions and requirements.

Defendant understands that if she violates one or more of the conditions of any supervised

release imposed, she may be returned to prison for all or part of the term of supervised release,

which could result in Defendant serving a total term of imprisonment greater than the statutory

maximum stated above.

        5.      Factual Basis of Guilt. Defendant and the U.S. Attorney’s Office agree and

stipulate to the following statement of facts which need not be proven at the time of the plea or

sentencing:


                                                  2
       On or about December 14, 2019, while aboard Allegiant Airlines Flight # 1795, an
       aircraft in the special aircraft jurisdiction of the United States, on a nonstop flight from
       Fort Lauderdale – Hollywood International Airport, Broward County, Florida, in the
       Southern District of Florida, to Gerald R. Ford International Airport, Kent County,
       Michigan, in the Western District of Michigan, Defendant knowingly assaulted D.W., a
       flight attendant of the aircraft, and such assault interfered with the performance of the
       duties of the flight attendant and lessened D.W.’s ability to perform her duties as a flight
       attendant. Specifically, while the flight was in progress, Defendant swung her arm twice
       at D.W. to strike her.

       6.      Relevant Conduct. Defendant and the U.S. Attorney’s Office agree and stipulate

to the following statement of facts as relevant conduct per Section 1B1.3 of the Sentencing

Guidelines which need not be proven at the time of the plea or sentencing:

       On or about December 14, 2019, while aboard Allegiant Airlines Flight # 1795, an
       aircraft in the special aircraft jurisdiction of the United States, on a nonstop flight from
       Fort Lauderdale – Hollywood International Airport, Broward County, Florida, in the
       Southern District of Florida, to Gerald R. Ford International Airport, Kent County,
       Michigan, in the Western District of Michigan, Defendant knowingly intimidated K.N.,
       J.C., and B.H., flight attendants of the aircraft, and such intimidation interfered with the
       performance of the duties of these flight attendants and lessened their ability to perform
       their duties as flight attendants. Specifically, while the flight was in progress, Defendant
       was disruptive, unruly, and disobedient.

       7.      The United States Attorney’s Office Agrees:

               a.      Dismissal of Other Count. The U.S. Attorney’s Office agrees to move to

dismiss the remaining count (Count 2) of the Indictment against Defendant at the time of

sentencing.

               b.      Acceptance of Responsibility. The U.S. Attorney’s Office agrees not to

oppose Defendant’s request for a two-level reduction of her offense level for acceptance of

responsibility under Section 3E1.1(a) of the Sentencing Guidelines. However, the U.S.

Attorney’s Office reserves the right to object to Defendant’s request if it subsequently learns of

conduct by Defendant that is inconsistent with the criteria set forth in the Commentary to Section


                                                 3
3E1.1. Should the Court grant a two-level reduction as provided herein, the Government will

move the Court to grant an additional one-level reduction if the adjusted offense level is 16 or

greater pursuant to Section 3E1.1(b).

               c.      Non-Prosecution Agreement. The U.S. Attorney’s Office for the Western

District of Michigan agrees, except for criminal tax violations (including conspiracy to commit

such violations chargeable under 18 U.S.C. § 371), not to further prosecute Defendant for

violations of Title 49, United States Code, Section 46504 arising out of Defendant’s conduct on

December 14, 2019 while aboard Allegiant Airlines Flight # 1795 from Fort Lauderdale –

Hollywood International Airport, Broward County, Florida, in the Southern District of Florida, to

Gerald R. Ford International Airport, Kent County, Michigan, in the Western District of

Michigan. Defendant understands that the U.S. Attorney’s Office is free to prosecute Defendant

for any other unlawful past conduct or any unlawful conduct that occurs after the date of this

agreement.

       8.      The Sentencing Guidelines. Defendant understands that, although the United

States Sentencing Guidelines (the “Guidelines”) are not mandatory, the Court must consult the

Guidelines and take them into account when sentencing Defendant. Defendant understands that

the Court, with the aid of the presentence report, will determine the facts and calculations

relevant to sentencing. Defendant understands that Defendant and Defendant’s attorney will

have the opportunity to review the presentence report and to make objections, suggestions, and

recommendations concerning the calculation of the Guideline range and the sentence to be

imposed. Defendant further understands that the Court shall make the final determination of the

Guideline range that applies in this case, and may impose a sentence within, above, or below the


                                                 4
Guideline range, subject to the statutory maximum penalties described elsewhere in this

Agreement. Defendant further understands that disagreement with the Guideline range or

sentence shall not constitute a basis for withdrawal of the plea.

       9.      Non-Binding Stipulations Regarding Guideline Factors and Supervised Release.

       Other than the Stipulations set forth below pursuant to Rule 11(c)(1)(B) of the Federal

Rules of Criminal Procedure as party recommendations non-binding to the Court, Defendant and

the U.S. Attorney’s Office have no agreement as to the applicable Sentencing Guidelines factors

or the appropriate guideline range. Both parties reserve the right to seek any sentence within the

statutory maximum, and to argue for any criminal history category and score, offense level,

specific offense characteristics, adjustments, and departures not otherwise addressed below.

       a.      The applicable Guideline section is USSG § 2A5.2(a)(4), which provides a base

offense level of 9.

       b.      The facts of this case support no specific offense characteristic increases or cross

references in USSG §§ 2A5.2(b) or (c).

       c.      The parties have consulted the federal sentencing guidelines and the

recommended sentencing range that Defendant is likely to fall within under them. The parties

have also considered 18 U.S.C. § 3553 and its possible impact upon Defendant’s ultimate

sentence. As a result of these considerations, the parties have agreed that a just sentence in this

case would be no confinement and two years of supervised release, with alcohol and substance

abuse treatment a necessary condition of a term of supervised release.

       Defendant understands that neither the United States Probation Office nor the Court is

bound by any stipulation in this agreement, and that the Court, with the aid of the presentence


                                                  5
report, will determine the facts and calculations relevant to sentencing. Both Defendant and the

U.S. Attorney’s Office are free to supplement the facts stipulated to in this agreement by

supplying relevant information to the United States Probation Office and the Court, and to

correct any and all factual misstatements relating to the calculation of the sentence. Defendant

understands that if the Court finds facts or reaches conclusions different from those in any

stipulation contained in this agreement, she cannot, for that reason alone, withdraw her guilty

plea.

        10.    Waiver of Constitutional Rights. By pleading guilty, Defendant gives up the

right to persist in a plea of not guilty and the right to a speedy and public trial by jury or by the

Court. As a result of Defendant’s guilty plea, there will be no trial. At any trial, whether by

jury or by the Court, Defendant would have had the following rights:

               a.      The right to the assistance of counsel, including, if Defendant could not

afford an attorney, the right to have the Court appoint an attorney to represent Defendant.

               b.      The right to be presumed innocent and to have the burden of proof placed

on the Government to prove Defendant guilty beyond a reasonable doubt.

               c.      The right to confront and cross-examine witnesses against Defendant.

               d.      The right, if Defendant wished, to testify on Defendant's own behalf and

present evidence in opposition to the charges, including the right to call witnesses and to

subpoena those witnesses to testify.

               e.      The right not to be compelled to testify, and, if Defendant chose not to

testify or present evidence, to have that choice not be used against Defendant.




                                                   6
                f.      By pleading guilty, Defendant also gives up any and all rights to pursue in

this Court or on appeal any affirmative defenses, Fourth Amendment or Fifth Amendment

claims, and other pretrial motions that have been filed or could be filed.

         11.    Waiver of Other Rights.

                a.      Waiver. In exchange for the promises made by the government in

entering this plea agreement, Defendant waives all rights to appeal or collaterally attack

Defendant’s conviction, sentence, or any other matter relating to this prosecution, except as listed

below.

                b.      Exceptions. Defendant may appeal or seek collateral relief to raise a

claim, if otherwise permitted by law in such a proceeding, on the following grounds:

                      1)     Defendant’s sentence on any count of conviction exceeded the

                             statutory maximum for that count;

                      2)     Defendant’s sentence was based on an unconstitutional factor, such

                             as race, religion, national origin, or gender;

                      3)     the district court incorrectly determined the Sentencing Guidelines

                             range, if Defendant objected at sentencing on that basis;

                      4)     the guilty plea was involuntary or unknowing;

                      5)     an attorney who represented Defendant during the course of this

                             criminal case provided ineffective assistance of counsel.

         If Defendant appeals or seeks collateral relief, Defendant may not present any issue in the

proceeding other than those described in this subparagraph.




                                                  7
        12.     Waiver of FOIA and Privacy Act Rights. Defendant hereby waives all rights,

whether asserted directly or by a representative, to request or receive from any department or

agency of the United States any records pertaining to the investigation or prosecution of this

case, including without limitation any records that may be sought under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

        13.     The Court is not a Party to this Agreement. Defendant understands that the Court

is not a party to this agreement and is under no obligation to accept any recommendation by the

U.S. Attorney’s Office or the parties regarding the sentence to be imposed. Defendant further

understands that, even if the Court ignores such a recommendation or imposes any sentence up to

the maximum established by statute, Defendant cannot, for that reason, withdraw her guilty plea,

and she will remain bound to fulfill all her obligations under this agreement. Defendant

understands that no one – not the prosecutor, Defendant’s attorney, or the Court – can make a

binding prediction or promise regarding the sentence Defendant will receive, except that it will

be within the statutory maximum.

        14.     This Agreement is Limited to the Parties. This agreement is limited to the U.S.

Attorney’s Office for the Western District of Michigan, and cannot bind any other federal, state

or local prosecuting, administrative, or regulatory authority. This agreement applies only to

crimes committed by Defendant. This agreement does not apply to or preclude any past,

present, or future forfeiture or civil actions.

        15.     Consequences of Breach. If Defendant breaches any provision of this agreement,

whether before or after sentencing, the United States shall have the right to terminate this

agreement, or deny any or all benefits to which Defendant would otherwise be entitled under the


                                                  8
terms of this agreement. In the event that the United States elects to terminate this agreement,

the agreement shall be considered null and void, and the parties shall return to the same position

they were in prior to the execution of this agreement, as though no agreement ever existed. In

such an event, Defendant shall remain liable for prosecution on all original charges, and the

United States shall be free to bring such additional charges as the law and facts warrant.

Defendant further agrees to waive and forever give up her right to raise any claim that such a

prosecution is time-barred if the prosecution is brought within one year of the breach that gives

rise to the termination of this agreement.




                                                 9
   - ;,
                                                     ......,.,
. : ·'


                     l 6.    This is the Complete Agreement. This agreement bas .l?een entered into by both

          sides freely, knowingly, and voluntarily, 1111(I it incorporates the complete understanding between

          the pal'ties. No other promises have been _made, nor· may any additional ugreemcnts,
                                                             ',,

          unde stundings or conditions be entered into unless in a writing signed by all parties or on the
                 r



          record in open-court.

                                                                 ANDREW BYERLY BIRGE
                                                                 United States Attorney


            4/30/2020                                              /s/ Clay M. West
          Date                                                   CLAYM.WEST
                                                                 Assistant United Slates Attorney


                   1 have read this agreement and carelhlly discussed every part of it with my attorney. I
          understand t11c tcnns of this agreement, and I voluntarily agree to those _termg, My attorney ha,s
          advised me of my rights, of possible defenses, of the sentencing provisions, a11<I of the
          consequence.� or e11teri11g into this agreement. No promises or inducements have been made to
          me other than those contained in this agreement. No one has ·tlircatcncd or forced me in any
          way to·enter into this ugreement. }linaily, I a1h satisfied wit tbc representation of my attorney
          in rhi · matter


          Date                                                   AMY
                                                                 Defendant


                 I am Amy Jo-Manshuin John's attoiney. I bave carefully discussed every part of this
          agreement with my client. Further, I have folly adviseq my client of her right8, of possible
          detenses, of lhe sentencing provisions, and of the consequences. of cn.tcring into this agn:ement.
          To my knowledge, my client's decision to ,;;ntcr into this agrcement,is·an inform1:id and voluntary
          one.

          _____
          Date
                __ ___ __   .:.._
                                    f ',
                                           ,   ,,,
                                                                 JAMES STEVENSON FISHER

                                                                 AMESFifrif=
                                                                 Attorney for Defond1111t

                                                                 Attorney for Defendant


                                                                    10



                                                                     :t
                                                                            ''
                                                                                     \,
                                                                          . ', . '
